Citation Nr: 0940385	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  03-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disorder as a 
result of radiation exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from January 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

When the case was last before the Board in April 2006, it was 
remanded for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not exposed to radiation during his 
active military service.

2.  No eye disorder was present during service and the 
Veteran's current eye disorder is not etiologically related 
to active service.  


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.311 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of VCAA letters to the Veteran dated in 
June 2002, October 2003, October 2004, April 2006, September 
2006, April 2009, and June 2009.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the April and September 2006 letters further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, certain VCAA 
notice was provided after the initial unfavorable January 
2003 AOJ decision.  However, the Federal Circuit Court and 
United States Court of Appeals for Veterans Claims (Court) 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case in the September 2009 SSOC.  Therefore, because VA cured 
the timing error, the Board has not erred in finding that VA 
complied with its duty to notify.  In essence, the timing 
defect in the notice has been rectified, such that there is 
no prejudicial error in the timing of VCAA notice.

With respect to the duty to assist, the RO has secured some 
service treatment records, VA treatment records, and 
information from the Defense Threat Reduction Agency 
regarding the Veteran's alleged exposure to radiation during 
service.  In addition, the Veteran has also submitted private 
medical evidence and several written personal statements.  
There is no indication in the claims folder that the Veteran 
identified and authorized VA to obtain any additional private 
records, aside from those submitted by the Veteran.  

The Veteran was properly notified of the information and 
evidence needed to establish a claim for entitlement to 
service connection based upon radiation exposure.  All 
appropriate development efforts were followed and the proper 
procedure was adhered to.  Neither the Veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  In conclusion, the Board is satisfied 
that all relevant evidence identified by the Veteran has been 
secured, and that the duty to assist has been met.  38 
U.S.C.A. § 5103A. 




Governing Laws and Regulations for Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Court requires 
a veteran to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain diseases that for 
which presumptive service connection may be granted if they 
are manifested in a veteran who participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.

"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946; or the 
veteran's presence at certain specified additional locations.  
38 C.F.R. § 3.309(b)(i), (ii).

The term occupation of Hiroshima or Nagasaki, Japan, by 
United States forces means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx)cancer of the lung; and 
(xxi) cancer of the ovary.  38 U.S.C.A. § 1112(c) and C.F.R. 
§ 3.309(d)(2).

The provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) provide a presumption of service connection for 
certain diseases in the case of a radiation-exposed veteran, 
meaning one who was involved in a listed radiation risk 
activity in service.  38 C.F.R. § 3.311 provides instruction 
on the development of claims based on exposure to ionizing 
radiation although the regulation does not provide a 
presumption of service connection under Section 3.309(d).  
Ramey v. Gober, 120 F.3d 1239 (Fed.Cir. 1997).  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

The Veteran contends that his eye disorder is due to exposure 
to radiation, which he argues occurred while serving for one 
year in Japan, to include two or three days at ground zero in 
Hiroshima and Nagasaki.  He indicated that he boarded the USS 
MISSOURI in the Philippines, which brought him to Japan.  It 
landed right after the bombs and he was there, cleaning up 
after the bombs, for one year, from August 18, 1945 to 
September 17, 1946.  

In April 2009, the Appeals Management Center submitted all 
available statements from the Veteran to the Defense Threat 
Reduction Agency (DTRA) in order to substantiate his claimed 
exposure to ionizing radiation.  DTRA researched the 
Veteran's duty assignments during the time period in 
question, and provided documentation to support its finding 
that the Veteran was not exposed to ionizing radiation in 
service.  38 C.F.R. § 3.311.  Specifically, it was determined 
that the Veteran's service record confirmed he arrived in the 
Asiatic-Pacific Theater of Operations on August 18, 1945, and 
that he departed en route to the continental United States on 
September 17, 1946.  It was noted that the USS MISSOURI 
departed Leyte Gulf, Philippine Islands on July 1 for combat 
operations against the Japanese mainland.  The ship remained 
at sea and then went directly from operations to Tokyo Bay, 
where it arrived on August 26, 1945.  It did not carry any 
U.S. Army combat units to the Japanese mainland.  

It was noted that the Veteran was transferred to several 
different posts during his service in the Asiatic-Pacific 
Theater of Operations.  Aboard the USS Clay (APA 39), he 
departed the Philippines on September 1, 1945.  The unit 
debarked at Yokohama, Japan, which is approximately 415 miles 
from Hiroshima and 580 miles from Nagasaki, on September 10, 
1945.  The unit relocated to Fuchinobe (in the vicinity of 
Yokohama) the following day.  Thereafter, he was promoted to 
Private First Class on October 15, 1945, where he was 
assigned to another Regiment at Hirosaki, Japan, which is 615 
miles from Hiroshima and 790 miles from Nagasaki.

On November 8, 1945, the Veteran was transferred to another 
Ordnance Company at Hirosaki, where he remained until January 
9, 1946, when he was transferred to Headquarters, IX Corps at 
Sapporo, which is about 770 miles from Hiroshima and 940 
miles from Nagasaki.  He was transferred again to an Ordnance 
Base Company in Okadama Air Strip (near Sapporo).  Then he 
was transferred to different units but remained in Sapporo.  
He then went to nearby Otaru, and finally to Sendai, which is 
550 miles from Hiroshima and 725 miles from Nagasaki.  In 
summary, the DTRA found that the Veteran was not present with 
the American occupation forces in Hiroshima or Nagasaki, 
Japan.

Having carefully considered the Veteran's contentions in 
light of the statutes, regulations and the evidence of 
record, the Board finds that the preponderance of the 
evidence indicates that the Veteran was not exposed to 
radiation during his active military service in Japan or 
otherwise.  Although the Veteran has sincerely indicated that 
he served at ground zero in Hiroshima and Nagasaki, there is 
otherwise no competent evidence indicating that he served in 
this capacity or was exposed to radiation.  In fact, the DTRA 
determined, after careful historical review of the Veteran's 
duty assignments and the history of the USS MISSOURI, that 
the Veteran was not present in Hiroshima or Nagasaki.  He has 
not alleged any exposure to radiation through any other 
means.  Therefore, the Board must conclude that he was not 
exposed to radiation.  As such, the presumptive provisions of 
statute and regulations do not apply.

Regarding entitlement to service connection for an eye 
disorder on a direct basis, the Board notes that the 
Veteran's service treatment records were apparently destroyed 
in the accidental fire at the National Personnel Records 
Center in 1973.  However, a copy of the Veteran's separation 
examination is of record.  It does not reveal any eye 
disorder.  In fact, it specifically lists "none" under the 
category for eye abnormalities.  

The post-service medical evidence does not show (and the 
Veteran does not contend that there was) any eye disorder 
until 1998.  This is over 50 years after the Veteran was 
discharged from service.  Moreover, there is no medical 
opinion linking the Veteran's current eye disorder to 
service.  The Veteran stated that his private physician 
opined that the current eye disorder is related to radiation 
exposure during service; however, as noted above, the 
preponderance of the evidence shows that the Veteran was not 
exposed to radiation during service.  Moreover, although the 
claims file contains medical records from private physicians, 
there is no actual statement of record containing such an 
opinion.  

The Board notes that the Veteran was not afforded a VA 
examination in conjunction with his claim.  A VA examination 
or opinion is necessary if the evidence of record (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and 
(d) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, there is no evidence of any complaints or 
findings of an eye disorder in service (although this is a 
fire-related case, the separation examination specifically 
documented no eye abnormalities), and there is absolutely no 
post-service medical evidence which suggests that any 
currently diagnosed eye disorder is in any way related to the 
Veteran's military service.  Therefore, no VA examination is 
warranted.

In essence, the evidence linking an eye disorder to service 
is limited to the Veteran's own statements.  Lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Although the Veteran 
is competent to report that he has experienced eye symptoms 
since military service, he has not so alleged, and the 
evidence fails to support any such continuity of 
symptomatology.  The Federal Circuit Court has held that an 
extensive lapse of time between the alleged events in service 
and the initial manifestation of the subsequently reported 
symptoms and/or treatment is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  As noted above, no eye 
abnormalities were evident when he was examined for service 
separation.  No eye disorder was documented until 
approximately five decades after his service separation, and 
no competent opinion linking any eye condition to military 
service has been presented.

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  





ORDER

Service connection for an eye disorder as a result of 
radiation exposure is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


